Citation Nr: 1635024	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  09-31 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating greater than 30 percent for post-traumatic headaches.


REPRESENTATION

Veteran represented by:	C.H. Thornton, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1974 to December 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007 and January 2008 rating decisions by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran disagreed with this decision in July 2007.  He perfected a timely appeal in August 2009.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

This appeal originally included a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  A November 2012 rating decision awarded entitlement to a TDIU, effective September 27, 2007.  Thus, this issue is no longer before the Board.

In October 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board remanded this matter to the AOJ in order to obtain a contemporaneous VA examination and to assist the Veteran with procuring outstanding private treatment records.  The Veteran was afforded a VA examination in February 2013 and an addendum opinion in February 2015 and outstanding private medical records have been added to the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's headaches, including headaches associated with TBI, are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 50 percent for migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

Regarding the Veteran's claim for an increased disability rating, the VCAA requirement is generic notice, that is, namely, evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  These duties were satisfied by way of letters sent to the Veteran in April 2007 and August 2008 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, Social Security Administration (SSA) records, post-service VA, and private medical records with the claims folder.  VBMS and Virtual VA records also have been reviewed.  

The Veteran also was afforded multiple VA examinations in May 2007, August 2008, June 2012, February 2013, and an addendum opinion in February 2015 in order to determine the severity of his headaches.  The examinations are adequate to evaluate the disability as they included interviews with the Veteran, a review of the record, and a full examination that addressed the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his disability has worsened in severity since the most recent VA examination.  Rather, they merely argue that the Veteran's headaches warrant a rating higher than that currently assigned for the appeal period in question.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (finding that the passage of time alone, without an allegation of worsening, does not warrant a new examination).  The examinations are adequate for adjudication of the claims and no further examination is necessary.

Additionally, in March 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2011 hearing, the undersigned noted the issues on appeal.  Also, information was solicited regarding the severity of the Veteran's symptoms.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for an increased rating.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In light of the foregoing, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced by the Board's adjudication of the claim. 

Increased Rating Claim

The Veteran seeks an increased rating for his post-traumatic headaches.  He asserts that his headaches are more severe than what the current rating represents.

Laws and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's service-connected post-traumatic headaches currently are rated as 30 percent disabling throughout the appeal period under 38 C.F.R. § 4.124a, DC 8100.  See 38 C.F.R. § 4.124a, DC 8100.  A 30 percent rating for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months and a maximum schedular rating of 50 percent is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."

Factual Background and Analysis

The record evidence shows that, on VA examination in May 2007, the Veteran reported a current migraine for "the past 10 days" and that his headaches can "go on for weeks."  He reported an estimated "52 days in bed" during the last 6 months because of the headaches and that he took medications for the pain.  The Veteran reported "multiple" emergency room visits for the headaches and that he was not currently employed, as he had been "retired since 1995 because of arthritis and headaches."  The examiner found that the Veteran's claimed prostrating attacks were "not substantiated by the available medical records."  

On VA examination in September 2008, the examiner identified that the Veteran presented to the emergency room during the past month with a headache and received a medicinal injection.  The examiner noted three other medical reports which noted headaches, but that the Veteran did not receive any treatment.  The Veteran reported taking medication for his headaches and that he has went to the ER for pain 5-6 times over the last six months.  The Veteran reported that his headache pain was "pretty steady" with occasional decreases, but that he "hasn't been able to do anything due to headaches for the past 5 months."  Physical examination revealed closed eyes due to photophobia, "but on release after the exam his eyes miraculously open with no apparent discomfort."  Motor strength, gait and reflexes were noted as normal and the examiner identified the Veteran's report of a "long prostrating headache" which was chronically present over the past six months, but "not substantiated in the medical records."

In a May 2010 private vocational opinion, the rehabilitation counselor determined that the "combination of the functional and non-exertional limitations which result directly from his service-connected disabilities mitigate against his being able to engage in any occupation."  In rendering this opinion, the counselor noted in his analysis the Veteran's "severe headaches" which caused excessive sleep of one to two days duration.  

The Veteran testified as to the severity of his headaches at his March 2011 Board hearing.  The Veteran reported that he experiences three to four headaches a month lasting from three days to a week and requiring medicinal intervention of intravenous painkillers usually prescribed to cancer patients in order to avoid him being "just balled up on the night on the floor."

At a June 2012 VA examination, the Veteran reported that he has headaches "all the time" and that they forced him to go to the ER "3-4 times," with an estimated 2-3 incapacitating episodes.  The examiner noted that one of the ER visits was for a stroke, and that the Veteran was taking both painkillers and Inderal for the migraines.  The examiner indicated "yes" as to whether the Veteran's headaches impacted his ability to work, then contradictorily remarked "not working due to other conditions."  The examiner concluded that the Veteran has a "chronic daily migraine with prostrating attacks 2-3 times a month."  

The Veteran next was afforded a VA examination in February 2013.  The examiner identified that private treatment records demonstrated "occasional" emergency department visits for headaches, treated with Toradol injections.  The Veteran reported that he was in the midst of a "three month headache" which caused three incapacitating episodes.  The Veteran described his symptoms as "throbbing with nausea and phot/phonophobia" and that they can occur any time, disrupt sleep, and last weeks to months, and occur sporadically.  The examiner noted that the Veteran was not taking any medication currently, but noted that his treatment plan included a prescription for Lortab.  The examiner noted that the migraines caused prostrating attacks "once every month" and concluded that the Veteran has a chronic daily headache which is "difficult to assess."  The examiner explained that the Veteran reported three incapacitating episodes in the last six months, but also described an ongoing three-month headache, and that the medical records do not suggest he has been "bed bound."  The examiner opined that the effect on employment is "difficult to say" as patients with "similarly sever[e]" migraines remain employed.  In a February 2015 supplemental opinion, the VA examiner was asked to provide a response as to whether the Veteran's headaches were productive of severe economic inadaptability, noting that he did not perform another examination nor "review any outside records."  The examiner restated his February 2013 conclusion, opining that it was "likely that he could continue to work" because the medical evidence did not demonstrate the Veteran was bedbound, and other patients suffering "equally severe" disorders could still work.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that his migraine headache disability is evaluated appropriately as 50 percent disabling throughout the appeal period.  Beginning with his May 2007 VA examination, the Veteran consistently complained of experiencing severe migraines lasting from weeks to months and resulting in incapacitation severe enough to require emergency room treatment and prolonged bed rest to avoid being "balled up on the night on the floor."  Moreover, the June 2012 VA examiner determined that the Veteran had characteristic prostrating attacks that occurred more frequently than once per month.  The headaches also were accompanied by nausea, sensitivity to light, and sensitivity to sound.  The Board acknowledges the February 2013 and February 2015 VA examiner reports which maintain that the headaches would not impact the Veteran's ability to work.  The Board finds the rationale in the February 2013 conclusion and reiterated in the February 2015 addendum to be less than probative as to the severity of the Veteran's headaches as it appears to rely solely on comparing the Veteran to "other patients."  Thus, the Board finds that the severity and duration of the Veteran's headache attacks rise to the level of being very frequent and completely prostrating and prolonged. 

Regarding whether the Veteran's migraines produce severe economic inadaptability, the United States Court of Appeals for Veterans Claims (Court) has noted that the phrase "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU.  Id. at 446; see also 38 C.F.R. § 4.16 (2015).  Thus, the Board recognizes that consideration must be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  Id.  at 445-46 (emphasis added).  In this case, the May 2010 vocational counselor specifically determined that the Veteran's headache condition impacted his ability to work.  Although the Veteran reported as not having worked since 1995, he indicated that he retired in part due to his headaches.  As noted above, "economic inadaptability" does not have to equate to unemployability.  Id.  at 446; see also 38 C.F.R. § 4.16.  Here, the totality of the evidence shows that the Veteran has characteristic prostrating attacks accompanied by nausea, photophobia, and phonophobia which occur more frequently than once per month, last weeks to months, and cause him to have to lie down until they pass or seek treatment in the emergency room.  Thus, although the Veteran has not worked during the period on appeal, the Board finds that the severity, nature, and duration of the Veteran's headache attacks rise to the level of being capable of producing severe economic inadaptability.  Therefore, and after resolving reasonable doubt in the Veteran's favor, the Board finds that his migraine headaches more closely approximate the criteria for a 50 percent rating under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a, DC 8100.  

Other Considerations

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).  If the criteria reasonably describe a Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Id.   

Here, the rating criteria of DC 8100 reasonably describe and assess the Veteran's disability level and symptomatology.  The Veteran's migraines primarily manifest in headache symptoms, including monthly prostrating attacks.  Moreover, the Veteran's specific subjective complaints are contemplated in detail by DC 8100 as noted above.  The manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Thus, the Board finds no basis for referring the case for an extraschedular consideration. 

The Veteran also may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board finally notes that in Rice v. Shinseki, the Court held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was awarded a TDIU in a November 2012 rating decision and the time for appealing that decision has expired.  Accordingly, the Board finds that Rice is not applicable in this case.


ORDER

Entitlement to a 50 percent rating effective April 4, 2007, for post-traumatic headaches is granted.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


